Title: From George Washington to William Patterson, 11 April 1779
From: Washington, George
To: Patterson, William



Sir.
Head Quarters Middlebrook 11th April 1779.

I have received your letter of the 3d Inst.
considering the great difficulties attending the immediate prosecution of discover[i]es, I would therefore wish for the present to postpone the employing the person you hint at—till you have an opportunity of consulting with general Hand on the subject, (who will soon be in your quarter) and taking his opinion or till my further advice on this business.
If in every instance the expence is to be as large as in Hick’s case, I am really at a loss what to think on the subject—It looks as if we should either be obliged to suspend the matter, or that the result will not counterbalance the expence. I am sir &c.
